United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2082
                                    ___________

Christina L. Rivers,                  *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Southern
     v.                               * District of Iowa.
                                      *
Michael J. Astrue,                    * [UNPUBLISHED]
Commissioner of Social Security,      *
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: March 1, 2010
                                 Filed: March 9, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Christina L. Rivers appeals the district court’s1 order affirming the denial of
disability insurance benefits. Rivers’s bases for her disability application included
seizures, posttraumatic stress disorder, anxiety, sleep apnea, fibromyalgia, depression,
and migraines. After a March 2006 hearing, an administrative law judge (ALJ)
determined that (1) Rivers met the insured-status requirements through December 31,
2007; (2) her severe impairments--fibromyalgia, pseudoseizures, allergies, major


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
depression, anxiety, and personality disorder--did not, alone or combined, meet or
medically equal the requirements of any relevant listing; (3) her subjective complaints
were not entirely credible; and (4) while her residual functional capacity (RFC)
precluded her past relevant work, based on the testimony of a vocational expert in
response to the ALJ’s hypothetical, there were certain other jobs existing in
substantial numbers that Rivers could perform. The Appeals Council denied review,
and the district court affirmed. Having conducted de novo review, we affirm. See
McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (affirmance is warranted
where ALJ’s decision is supported by substantial evidence on record as whole even
if inconsistent conclusions may be drawn from evidence or reviewing court might
have reached different outcome).

       The ALJ’s credibility determination was based on multiple valid reasons--many
of which Rivers does not challenge on appeal--and thus we defer to the ALJ’s
assessment of Rivers’s credibility. See Juszczyk v. Astrue, 542 F.3d 626, 632 (8th
Cir. 2008). We also find that the ALJ adequately explained his reasons for
discounting the opinions of various treating physicians and other health care
practitioners as to Rivers’s physical and mental RFC, see Hacker v. Barnhart, 459
F.3d 934, 937 (8th Cir. 2006) (ALJ may elect in certain circumstances not to give
controlling weight to treating physician’s opinion, as record must be evaluated as
whole; for treating physician’s opinion to have controlling weight, it must be
supported by medically acceptable diagnostic techniques and not be inconsistent with
other substantial evidence of record; physician’s own inconsistency may diminish or
eliminate weight accorded to his opinion); and that the ALJ’s RFC determination is
supported by substantial evidence, see Moore v. Astrue, 572 F.3d 520, 523 (8th Cir.
2009) (in determining RFC, ALJ must evaluate claimant’s credibility and take into
account all relevant evidence, including medical records, and observations of treating
physicians and others). Accordingly, we affirm.
                        ______________________________



                                         -2-